Dissenting Opinion by
Judge MacPhail:
I respectfully dissent from the majority opinion.
For too long, I fear, both we and the adjudicative administrative agencies have foiled to give full credence to Section 505 of the Administrative Law (Law), 2 Pa. C. S. §505, which provides that administrative agencies shall not be bound by technical rules of evidence at administrative hearings and that all relevant evidence of “reasonably” probative value may be received at such hearings. Our recent opinion in L.W.B. v. Sosnowski, *315117 Pa. Commonwealth Ct. 120, 543 A.2d 1241 (1988), has taken a giant step forward in this regard. See also Powell v. Board of Probation and Parole, 100 Pa. Commonwealth Ct. 7, 513 A.2d 1139 (1986).
In the case now before us, however, the majority once again imposes severe restrictions upon the admissibility of testimony which is clearly hearsay without giving due regard to the provisions of Section 505 of the Law. Here there are alleged acts of sexual abuse committed upon children of very tender years (3 and 4) which were timely investigated by professional persons, one a sexual abuse specialist and the other a clinical psychologist. Both of these witnesses testified at the hearing and both testified that based upon their conversations with the children, and, in the case of J.Y., the use of anatomically correct dolls, they believed the children had been sexually abused. Based solely upon the conclusion that the testimony of these witnesses was hearsay and thus incompetent, the hearing officer held that the Children and Youth agency failed to meet its burden of proof.
In Sosnowski, where we took an enlightened view of this matter, we said that we would require a finding by the hearing officer of the time, content and circumstances of a hearsay declaration where the reliability of the testimony was an issue, but that our decision would apply only to matters heard 30 days after our opinion in Sosnowski was filed. The majority in the opinion sub judice would hold, therefore, that Sosnowski does not apply here. I disagree.
Here, as in Sosnowski, there is evidence of record that indicates the reliability of the testimony heard by the hearing officer and there is no need for a finding as to the time, content and circumstances of the hearsay declarations. Certainly the credentials of the witnesses for the Children and Youth agency would make their *316testimony reasonably probative under the provisions of Section 505 of the Law.
In addition, I respectfully disagree with the majority’s conclusion that error was not committed when the Department of Public Welfare proceeded with the hearing without the appointment of a guardian ad litem for the children as required by Section 23(a) of the Child Protective Services Law, Act of November 26, 1975, P.L. 438, as amended, 11 P.S. §2223(a). The majority agrees with the proposition submitted by the office of public defender to the Department of Public Welfare that Section 23(a) does not apply to administrative proceedings. My reading of Section 23(a) indicates that when a proceeding has been initiated alleging child abuse, the court shall appoint a guardian ad litem. The present expungement proceeding is a proceeding involving child abuse. I think the legislative intent was that children need someone in their individual corners irl child abuse cases. There are times when Children and Youth agencies do not or cannot fully protect the child’s individual interest.
For the foregoing reasons, I would reverse the Department of Public Welfare adjudication in this matter.